1    Olga Plastino                                                 Hon. Marc L. Barreca
     Representative for the Debtor’s estate                        Chapter 7
2    11740 Riviera Pl NE                                           Hearing date: December 17, 2020
     Seattle WA 98125                                              Hearing time: 9:30 am
3    (206) 790-3324                                                Hearing Location: Telephonic
                                                                   Response date: December 10, 2020
4
5
6                                  IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE WESTERN DISTRICT
7                                         OF WASHINGTONAT SEATTLE

8
     In Re                                                   )
9
                                                             )   No. 17-11760 MLB
10   PAKIE VINCENT PLASTINO,                                 )
                                                             )
11   Debtor.                                                 )   Chapter 7
                                                             )
12
13                        OLGA PLASTINO’S REPLY TO TRUSTEE’S RESPONSE RE
                         MOTION TO COMPELL TRUSTEE TO ABANDON PROPERTY
14
15
                Olga Plastino, the Debtor’s widow and the Personal Representative of his estate (“Plastino”)
16
     having read the response of Ron Brown, in his capacity as chapter 7 trustee (“Trustee”) in
17
     opposition to compel abandonment the estate’s interest in property located at 11740 Riviera PL. NE,
18
     Seattle, WA 98125 further responds as follows:
19              The Trustee, in his response, did not put forward any substantive objections to the
20   abandonment of Plastino’s residence located at 11740 Riviera Pl.NE, Seattle, WA 98125, legally
21   known as

22
                LOT 13, BLOCK 2, RIVIERA BEACH-DIVISION NO. 2, ACCORDING TO
23              THE PLAT THEREOF RECORDED IN VOLUME 29 OF PLATS, PAGE 43, IN
                KING COUNTY, WASHINGTON.
24              Tax Parcel: 735170016803.
25
                                                                          ____________________________________________
26                                                                         OLGA B PLASTINO, REPRESENTATIVE
     PLASTINO’S REPLY RE MOTION TO ABANDON                                               OF PAKIE V. PLASTINO
     Page 1                                                                                           11740 Riviera Pl. NE
27
                                                                                                        Seattle, WA 98125
                                                                                                          (206) 3790-3324
28



      Case 17-11760-MLB                       Doc 387   Filed 12/15/20   Ent. 12/16/20 09:49:00          Pg. 1 of 5
1
     Instead, he asked that the motion be continued until after the court enters its orders on the summary
2

3    judgement motions pending before this court. Since no objections were raised, the Motion to

4    Abandon should be granted. This would render the adversary proceedings against the first lien

5    holder, Deutsche Bank, unnecessary, and effectively put an end to the 4 year process during which
6
     the administrative fees have far surpassed any potential gains from the sale of the Debtor’s home.
7
             Trustee argues that “if he prevails on summary judgement, he will have created significant
8
     value for the estate” (The Brown Reply Dkt #371). This is incorrect for three reasons.
9
10           First, the property is burdened with two other secured liens which greatly exceed the $1.5

11   Million established by the Trustee. Those liens are as follows:

12
             Deed of Trust in the principal amount of $400,000, granted by Pakie Plastino, a married
13
             man as his separate estate, dated June 25, 2007, and recorded June 28, 2007, under King
14           County Recording Number 20070628002837 in favor of Gary E. Culver (“Culver”);

15           Deed of Trust in the principal amount of $1,047,352, granted by Pakie V. Plastino, as his
             separate estate, dated June 30, 2007, and recorded November 6, 2007, under King County
16           Recording Number 20071106001234 in favor of Morgan First Guaranty Inc., a Delaware
17           corporation (“Morgan First”);

18   Therefore, even if Trustee can successfully set aside Deutsche Bank’s lien, which is unlikely, there

19   are still two other existing secure liens, together totaling $1,547,352, that will come ahead of
20
     unsecured creditors. Given the sale price of $1,500,000.00, this does not present any meaningful
21
     value to the estate.
22
             Second, Trustee had almost 4 years to “create value” for the estate. This has not happened.
23
24   The Debtor died in the process of waiting, and his widow and family are still paralyzed by legal

25
                                                                  ____________________________________________
26                                                                 OLGA B PLASTINO, REPRESENTATIVE
     PLASTINO’S REPLY RE MOTION TO ABANDON                                       OF PAKIE V. PLASTINO
     Page 2                                                                               11740 Riviera Pl. NE
27
                                                                                              Seattle, WA 98125
                                                                                               (206) 3790-3324
28



      Case 17-11760-MLB         Doc 387      Filed 12/15/20     Ent. 12/16/20 09:49:00         Pg. 2 of 5
1    processes and delay after delay. Since October of 2020 alone, Trustee has requested several
2    continuances on various issues. He is once again asking to continue the hearing on Motion to
3
     Compel to Abandon until after the adversary proceeding against Deutsche Bank is heard, and he has
4
     previously proposed that the “extent and validity of junior liens could be resolved by a later
5
     adversary proceeding” (Reply in Support of Trustee’s Motion to Sell, Dkt. #371). Effectively,
6
7    Trustee is insisting on continuing to administer the over-encumbered asset, litigating against secured

8    creditors, and continuing to accumulate administrative fees, which goes against the intent of the
9    Bankruptcy.
10
                The Opinion in In re KVN CORPORATION, INC., BAP No. NC-13-1318-JuKuD Bk. No.
11              13-10477 U.S. Bankruptcy Appellate Panel, Ninth Circuit clearly states:

12              The prohibition against the sale of fully encumbered property is also embedded in the
                official Handbook for Chapter 7 Trustees in several places:
13
14                     Generally, a trustee should not sell property subject to a security interest unless the
                       sale generates funds for the benefit of unsecured creditors. A secured creditor can
15                     protect its own interests in the collateral subject to the security interest.
16              U.S. DOJ Exec. Office for U.S. Trs., Handbook for Chapter 7 Trustees at 4– 16 (2012)
17              (hereinafter, Handbook). The Handbook also provides:

18                     A chapter 7 case must be administered to maximize and expedite dividends to
                       creditors. A trustee shall not administer an estate or an asset in an estate where the
19                     proceeds of liquidation will primarily benefit the trustee or the professionals, or
                       unduly delay the resolution of the case. The trustee must be guided by this
20
                       fundamental principle when acting as trustee. Accordingly, the trustee must consider
21                     whether sufficient funds will be generated to make a meaningful distribution to
                       unsecured creditors, including unsecured priority creditors, before administering a
22                     case as an asset case. 28 U.S.C. §586.
23   Finally,
24
25
                                                                     ____________________________________________
26                                                                    OLGA B PLASTINO, REPRESENTATIVE
     PLASTINO’S REPLY RE MOTION TO ABANDON                                          OF PAKIE V. PLASTINO
     Page 3                                                                                   11740 Riviera Pl. NE
27
                                                                                                Seattle, WA 98125
                                                                                                  (206) 3790-3324
28



      Case 17-11760-MLB            Doc 387      Filed 12/15/20     Ent. 12/16/20 09:49:00        Pg. 3 of 5
1                    in asset cases, when the property is fully encumbered and of nominal value to the
                     estate, the trustee must immediately abandon the asset and contact the secured
2                    creditor immediately so that the secured creditor can obtain insurance or otherwise
3                    protect its own interest in the property. [§§] 554, 704.

4            Taken together, the above-referenced authorities stand for the proposition that sales of fully
             encumbered assets are generally improper. In that instance, the trustee’s proper function is to
5            abandon the property, not administer it, because the sale would yield no benefit to unsecured
             creditors. In fact, “the principle of abandonment was developed . . . to protect the
6
             bankruptcy estate from the various costs and burdens of having to administer property which
7            could not conceivably benefit unsecured creditors of the estate.’” In re Pauline, 119 B.R. at
             728; see also In re K.C. Mach. & Tool Co., 816 F.2d at 246 (“In enacting § 554, Congress
8            was aware of the claim that formerly some trustees took burdensome or valueless property
             into the estate and sold it in order to increase their commissions.”).
9
10   The Appellant Court’s opinion further discusses:

11           In Pauline, the chapter 7 trustee decided to abandon the debtor’s home and then reversed his
             decision, stating his intention to sell it. The debtor moved to compel the trustee to abandon
12           the property. After considering the motion, the bankruptcy court required the trustee to find
             a buyer for the debtor’s home within 60 days at a price sufficient to satisfy all liens on the
13
             home plus the allowed amount of the debtor’s homestead exemption, in the absence of
14           which the debtor’s home would be deemed abandoned. In re Pauline, 119 B.R. at 728. On
             appeal, the Panel affirmed the bankruptcy court’s decision in part … because the trustee
15           apparently had “engaged in . . . conduct designed to enhance the size of his bank account
             rather than the size of the funds available for the debtor’s unsecured creditors . . ..” Id. at
16           728.
17
             We, the estate of Pakie V. Plastino, reiterate that cause exists to compel the Trustee to
18
     abandon the Property because it is subject to substantial secured claims, and the cost of
19
     administering the Property exceeds any benefit to the estate of selling it.
20
21           Lastly, The Trustee raises the issue of personal property located at the Riviera Residence

22   and asks that “if the Court finds good cause to grant the requested abandonment, that any order
23   granting abandonment exclude property not disclosed on the debtor’s bankruptcy’s schedules.” We
24
25
                                                                    ____________________________________________
26                                                                   OLGA B PLASTINO, REPRESENTATIVE
     PLASTINO’S REPLY RE MOTION TO ABANDON                                         OF PAKIE V. PLASTINO
     Page 4                                                                                 11740 Riviera Pl. NE
27
                                                                                              Seattle, WA 98125
                                                                                                (206) 3790-3324
28



      Case 17-11760-MLB          Doc 387      Filed 12/15/20      Ent. 12/16/20 09:49:00       Pg. 4 of 5
1    believe that all personal property was properly included in the bankruptcy schedules originally filed
2    by the Debtor (Dkt #20). With this said, on several occasions Debtor’s widow has provided
3
     information to the Trustee (see Plastino declaration, DKT #387) with no response. She will continue
4
     to cooperate with the Trustee in an effort to settle what is left of her late husband’s estate in the most
5
     efficient and time-effective manner.
6
7            Based on the foregoing, the Moving Party respectfully requests that the Court disregard the

8    Trustee’s plea to continue the hearing once again and enter an order compelling the Trustee to
9    abandon the Property, and for such other and further relief as the Court deems just and proper under
10
     the circumstances.
11
             DATED this 15 day of December 2020.
12
                                                     By     /s/Olga Plastino
13
14                                                            Olga Plastino
                                                              Representative of the Debtor,
15                                                            Pakie V. Plastino
16
17
18
19
20
21

22
23
24
25
                                                                     ____________________________________________
26                                                                    OLGA B PLASTINO, REPRESENTATIVE
     PLASTINO’S REPLY RE MOTION TO ABANDON                                          OF PAKIE V. PLASTINO
     Page 5                                                                                    11740 Riviera Pl. NE
27
                                                                                                 Seattle, WA 98125
                                                                                                   (206) 3790-3324
28



      Case 17-11760-MLB           Doc 387      Filed 12/15/20      Ent. 12/16/20 09:49:00         Pg. 5 of 5
